Citation Nr: 1128018	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-24 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran died in January 2009; the death certificate lists the immediate cause of death as gunshot wound to the chest.  The manner of death was listed as suicide.

2.  At the time of the Veteran's death, service connection was in effect for sinusitis with daily headaches associated with allergic rhinitis, evaluated as 50 percent disabling; irritable bowel syndrome, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and for stress reactions of each tibia bone, bilateral hearing loss, and allergic rhinitis, each evaluated as noncompensably disabling.  The combined rating was 60 percent.

3.  There is no competent evidence linking the cause of the Veteran's death to service and no competent evidence that any service-connected disability was either the principal or contributory cause of death.  


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause nor a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (hereinafter VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in March 2009 of the information and evidence needed to substantiate and complete a claim for death benefits in compliance with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The March 2009 correspondence included notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain and how effective dates are assigned.  The notice was issued prior to the rating decision on appeal.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including VA medical records.  VA checked to see if the Veteran was in receipt of Social Security benefits, and the Social Security Administration informed VA that there was no data found pertaining to the Veteran.  A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that the evidence of record does not warrant one.  In this regard, the appellant has not presented or identified any competent evidence in the record which indicates that the Veteran's death may be related to a service-connected disability or is otherwise etiologically related to service.  Rather, the only evidence regarding causation is the appellant's own statements.  She alleges that the Veteran had posttraumatic stress disorder and that he had developed loneliness and depression as a result of the service-connected disabilities.  Such statements, however, are not competent evidence given that she is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While she is competent to state that the Veteran's service-connected disabilities caused him to be anxious, she is not competent to diagnose a psychiatric disorder.  She is not competent to offer a medical opinion linking the Veteran's suicide to any service connected disorder.  Hence, without competent evidence suggesting a nexus between any psychiatric disorder and either service or a service connected disorder the Board finds that there is no reasonable possibility that securing a medical opinion would assist the appellant.  Accordingly, a VA medical opinion is not required in the instant appeal.  38 U.S.C.A. § 5103A(a).

The Board notes that the appellant requested information on how to obtain a representative.  See August 2009 VA Form 21-4138, Statement in Support of Claim.  The evidence reflects she subsequently assigned The American Legion to represent her.  See September 2010 VA Form 21-22.  In October 2010, prior to certification of the appeal to the Board, the North Carolina Department of Administration stated that it was revoking its American Legion Power of Attorney in connection with the appellant's claim.  The letter indicates that the appellant was provided a copy of the letter.  The Board concludes that because the representative revoked the power of attorney prior to certification of the appeal to the Board, the revocation was properly completed.  38 C.F.R. §§ 14.631, 20.608(a) (2010).

The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Cause of the Veteran's Death

The Veteran died in January 2009.  His death certificate lists the immediate cause of death was gunshot wound to the chest in a suicide.  At the time of the Veteran's death, service connection was in effect for sinusitis with daily headaches associated with allergic rhinitis, evaluated as 50 percent disabling; irritable bowel syndrome, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and stress reactions of each tibia bone, bilateral hearing loss, and allergic rhinitis, each evaluated as noncompensably disabling.  

In the VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, the appellant stated she did not know why the Veteran committed suicide but noted he had put in a claim for entitlement to service connection for posttraumatic stress disorder at one time, but the claim had been denied.  She stated the Veteran was put on medication for anxiety and then subsequently put on additional medication without being taken off the other medications.  She felt that his medications had "a lot to do with his death."  She added that she and the Veteran were never able to share a marital bed because of his service-connected disabilities, which she felt contributed to his loneliness and depression.

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. §§ 3.312(c)(3), (4).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  The appellant alleges that the cause of the Veteran's death was related to medication prescribed for his service connected disorders, and based on an assertion that he had posttraumatic stress disorder due to service.  

A review of the service treatment records reveals that the Veteran did not receive any treatment for a psychiatric disorder in-service.  While the Veteran reported complaints of nervousness at his July 1992 separation examination, clinical evaluation did not yet a diagnosis of a psychiatric disorder.
 
The appellant is correct that the Veteran filed a claim for a psychiatric disability in August 1992.  A December 1992 VA psychiatric evaluation, however, revealed that the Veteran did not have a psychiatric disorder, and the claim was denied.  

The evidence of record shows that the Veteran complained of stress, but that it was related to financial issues and not service or a service-connected disability.  For example, in October 2003, a VA examiner wrote, "He stays under stress with financial problems, son's problems, and other worries."  See VA treatment record.  While "other worries" could mean many things, the other evidence of record addressing symptoms of sadness do not attribute it to service or the service-connected disabilities.  A June 2004 VA treatment record shows that a posttraumatic stress disorder "screen" was negative.  Finally, a November 2008 VA treatment record shows that the Veteran reported of problems with his relationship with his wife and his son.  He reported his mother-in-law was seriously ill and in a nursing home, that he had to put his dog to sleep, and that he had lost a close friend to cancer during the summer.  The examiner wrote, "He has been unable to sleep due to continuously thinking about all these problems."  The examiner described the Veteran as having a very depressed affect, but stated he denied suicidal ideation or hopelessness.  The Veteran reportedly stated that "he loved himself too much to hurt himself."  The Veteran declined to accept a referral to mental health.  These records are evidence against the appellant's claim, as they do not show evidence of posttraumatic stress disorder or that the service-connected disabilities were causing psychiatric symptoms.

There is no evidence, save for the appellant's lay assertion, that any medication used by the Veteran to treat a service connected disorder caused or contributed to the cause of his death.

Thus, the evidence of record preponderates against finding that entitlement to service connection for the cause of the Veteran's death is warranted.  There is no evidence supporting the appellant's allegation that the Veteran had posttraumatic stress disorder or that he had a psychiatric disorder as a result of a service-connected disability or disabilities.   Hence, there is no competent evidence that the Veteran's service-connected disabilities contributed substantially or materially to death, or combined to cause death, or aided or lent assistance to the production of his death, or that he had posttraumatic stress disorder due to service and that such caused the Veteran to commit suicide.  Rather, the evidence establishes that the Veteran died as a result of suicide and there is no suggestion that a service-connected disability or disabilities contributed to his death.

The Board has considered the doctrine of the benefit of the doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


